Case: 21-10383     Document: 00516374619          Page: 1    Date Filed: 06/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 28, 2022
                                   No. 21-10383
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John David Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:19-CR-97-1


   Before Clement, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          A jury found John David Martinez guilty of enticing an eleven-year-
   old to engage in sexual activity in violation of 18 U.S.C. § 2422(b). The
   district court sentenced him to life in prison. Before trial, Martinez filed a
   motion in limine seeking to prevent the Government from offering at trial
   evidence of any past extrinsic sexual acts. The Government responded and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10383     Document: 00516374619           Page: 2   Date Filed: 06/28/2022




                                    No. 21-10383


   provided a notice of its intent to offer the testimony of witnesses who would
   testify that Martinez had sexually assaulted them or attempted to do so when
   they were young. The district court allowed the testimony of two of the
   witnesses under Federal Rule of Evidence 413, and the testimony of all
   witnesses under Federal Rule of Evidence 404(b). Martinez challenges these
   rulings on appeal. Our review is for abuse of discretion. See United States v.
   Gutierrez-Farias, 294 F.3d 657, 662 (5th Cir. 2002).
          Martinez contends that the district court erred in admitting two of the
   witnesses’ testimony under Rule 413 because he was not accused of
   committing a “sexual assault,” as that term is defined by Rule 413(d). He
   further argues that the district court erred in admitting the third witness’s
   testimony under Rule 404(b), because her testimony was relevant only to
   show propensity and not relevant to any permissible purpose listed in Rule
   404(b)(2). Even were the three witnesses’ testimony admissible under Rules
   413 and 404(b), Martinez additionally contends that the district court erred
   by not excluding the testimony under Federal Rule of Evidence 403.
          We need not resolve the difficult Rule 413 question. The district court
   also admitted the three witnesses’ testimony under Rule 404(b), and we see
   no abuse of discretion in that ruling. Contrary to Martinez’s contention, we
   have held in nonconspiracy cases that the government may use Rule 404(b)
   to provide evidence of intent when the defendant pleads not guilty and makes
   the government meet its burden. See United States v. McCall, 553 F.3d 821,
   827–28 (5th Cir. 2008); United States v. Walker, 410 F.3d 754, 759 (5th Cir.
   2005). To prevent the government from invoking “intent” as a basis for
   extrinsic act evidence, the defendant “must affirmatively remove the issue of
   intent, not just promise not actively to contest the issue.” United States v.
   Grimes, 244 F.3d 375, 384 (5th Cir. 2001). Moreover, Martinez did end up
   contesting intent by arguing that the victim’s mother was actually texting him
   and making it look like the texts were from the minor victim. We further



                                         2
Case: 21-10383      Document: 00516374619           Page: 3   Date Filed: 06/28/2022




                                     No. 21-10383


   conclude that the district court did not abuse its wide discretion in balancing
   the Rule 403 interests. See United States v. Dillon, 532 F.3d 379, 387 (5th Cir.
   2008) (recognizing that we review a Rule 403 determination with an
   “especially high level of deference”).

          Assuming arguendo, then, that the two witnesses’ testimony should
   not have been admitted under Rule 413, the error comes not from their
   testimony but from the district court’s instruction that their testimony could
   be considered not just for the Rule 403(b) laundry list of purposes but also for
   “propensity.” We conclude that any such error was harmless. Even if it was
   error to admit the two witnesses’ testimony for propensity, “reversal is not
   required unless there is a ‘reasonable possibility that the improperly admitted
   evidence contributed to the conviction.’” United States v. Williams, 620 F.3d
   483, 492 (5th Cir. 2010) (quoting United States v. Mendoza-Medina, 346 F.3d
   121, 127 (5th Cir. 2003) (cleaned up)). An error may be harmless when “the
   other evidence of guilt is overwhelming, and the error would not have
   substantially influenced the jury’s verdict.” See United States v. Hawley, 516
   F.3d 264, 268 (5th Cir. 2008).
          The government has met its burden of showing that any error in
   admitting the testimony as propensity evidence was harmless. Martinez and
   the victim exchanged over 7,500 text messages during a one-month period.
   Many of these messages were sexually explicit. To give a sense, in one
   exchange Martinez texts the victim: “So are you really gonna let me put my
   ____ in your _____?” When the victim responds that she would, Martinez
   sent a smiling emoji and asked, “So this is really [the victim’s name], and you
   wanna have sex with me? Promise? This stays between us.” The victim
   responded, “I promise.”
          The victim testified and confirmed that Martinez had sent her the
   thousands of messages. She expressed her belief that Martinez was serious




                                            3
Case: 21-10383      Document: 00516374619          Page: 4   Date Filed: 06/28/2022




                                    No. 21-10383


   about engaging in the sexual acts that he described. The victim also testified
   about two separate occasions when, while she was sleeping at Martinez’s
   house, Martinez inappropriately touched her. As Martinez declined to cross-
   examine the victim, her testimony went unchallenged.
          Against this staggering evidence of guilt, what defense did Martinez
   assert? During closing, his lawyer argued that the victim’s mother had a
   flirtatious relationship with Martinez and had used the victim’s phone to
   communicate with Martinez. According to this theory, the mother wanted it
   to look like the victim was sending these sexual texts while she was staying at
   her father’s house, which would make the father look like an unfit parent so
   the mother could regain custody. No evidence supported this theory. And
   it is nonsensical. Many of the texts were sent while the victim was staying
   with her mother, which would have placed the mother in the same category
   as the father in “allowing” this to happen. The mother did not “discover”
   the texts and report Martinez to the authorities; the victim’s babysitter did.
   And, of course, this theory would mean that the victim lied on the stand. Yet
   not only was the victim’s testimony that she received and sent the texts
   unimpeached, but it was corroborated by content in the texts including a
   photo of herself she sent Martinez.
          We thus are convinced that the evidence of guilt was so overwhelming
   “that the jury would have reached the same result” even had it not been
   allowed to consider the two extrinsic acts as propensity evidence. United
   States v. Brito-Hernandez, 996 F.2d 80, 82 (5th Cir. 1993) (quoting Zilka v.
   Estelle, 529 F.2d 388, 392 (5th Cir. 1976)). Consequently, any error in
   allowing two of the witnesses to testify not just under Rule 404(b) but also
   under Rule 413 was harmless.              The district court’s judgment is
   AFFIRMED.




                                         4